Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

          The amendment filed on 11/4/2021 has been entered.

Claim Rejection - 35 U.S.C. 112(b)
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 28, 29 and 34-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claims 28 and 29, lines 1-2, “the openings” has no clear antecedent basis.  The phrase should read --openings--.
          (2) In claim 28, line 4, “the pair of fill openings is filled through the fill openings between opposite sides” does not make sense.  The phrase should read --the pair of fill openings arranged between opposite sides--.
          (3) In claim 28, line 5, “the cutter head” has no clear antecedent basis and should be changed to --the cutting head--.  Also, “with cutter head material” should read --and filled with cutting head material--.

           (5) In claim 36, line 19, “the tape splitter” should read --the tape splitter portion--.

Claim Rejection - 35 U.S.C. 103
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Gringer (U.S. Patent Application Publication No. 2018/0229380) in view of Iten (U.S. Patent No. 4,858,323).
          Regarding claim 36, Gringer discloses a hand-held cutting tool (10) comprising:
          a handle (14); and
          a cutting head (12) with an embedded blade (22) having multiple operative surface portions (25,24a), the cutting head (12) being connected to the handle (14), the embedded blade (22) consisting of a single unitary metal piece (see paragraph [0025], lines 5-6), the multiple operative surface portions (25,24a) thereof including a cutting edge (25) and a tape splitter portion (24a), which is at an opposite side of the metal piece from the cutting edge (25), the cutting head (12) including a distal opening (from  which the tape splitter portion 24a protrudes, see Fig.4) and a channel (22a) sized to receive a workpiece therein, the embedded blade (22) being molded or otherwise secured within the cutting head (12, see paragraph [0027], lines 1-2) such that the tape splitter portion (24a) extends from the distal opening and a portion of the cutting edge (25) extends from the cutting head (12, see Fig.2) and is located and exposed within the channel (22a, see Fig.2) for cutting the workpiece that is advanced into the channel (22a) and brought into contact with the cutting edge (25);
       wherein the embedded blade (22) has a periphery boundary extending from opposite ends of the cutting edge (25), the periphery boundary including a top flat surface section (TFSS, see Fig.8 as annotated below) adjacent to the tape splitter portion (24a) at the opposite side of the metal piece from the cutting edge (25);
 
    PNG
    media_image1.png
    559
    763
    media_image1.png
    Greyscale

         wherein the periphery boundary includes a flat surface section (FSS, see annotated Fig.8) adjacent to the top flat surface section (TFSS) at an opposite end of the embedded blade (22) from the tape splitter portion (24a), the flat surface section (FSS) being at an angle (A) in relation to the top flat surface section (TFSS) substantially as claimed.  However, Gringer’s top flat surface section (TFSS) is not part of and defined by an uppermost structural reinforcing portion of the single unitary metal piece, and the angle (A) appears to be greater than 45°.
          Iten teaches it is desirable to provide a top flat surface section (11) of a blade (10) remote from a cutting edge (12) of the blade (10) with an uppermost structural reinforcing portion (20,22), wherein the blade (10) consists of a single unitary metal piece (see column 4, lines 9-10).
          To modify Gringer by having the top flat surface section (TFSS) part of and defined by an uppermost structural reinforcing portion for the purpose of reinforcing the top flat surface section (TFSS) as taught by Iten would have been obvious to one skilled in the art.   
          It is noted that Gringer’s angle (A, see annotated Fig.8) appears to be greater than the claimed 45°.  However, the claimed angle is not patentably distinct over Gringer, since applicants have not disclosed that having the 45° angle solves any stated problem or is for any particular purpose.  It appears that Gringer’s blade would perform equally well without having the flat surface section (FSS) arranged at 45° angle in relation to the top flat surface section (TFSS).  In re Kuhle, 188 USPQ 7, CCPA 1975.  Here, the applicants have not specifically pointed out the criticality of having the claimed 45° angle but merely disclosed it as an example (see page 17, lines 16-18 of the specification).   
                  
Indication of Allowable Subject Matter 
1.       Claims 14-27 and 30-33 are allowed.
2.       Claims 28, 29, 34 and 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
3.       Claim 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Remarks
1.       Newly added claim 36 is rejection under 35 U.S.C. 103 as set forth.
2.       Claim 14 and all its dependent claims 15-29 contain allowable subject matter for the reason set forth in the Office action mailed on 6/15/2020.  
3.       Claim 30 as amended in the amended filed on 12/14/2020 overcomes the 103 rejection in the Office action mailed on 6/15/2020.  Claim 30 and its dependent claims 32-33 are now allowed.
4.       Claim 31 has been rewritten to overcome the 112 rejection and to include all the limitations of its base claim in the amendment filed on 12/14/2020 and is now allowed.    
5.       Claim 34 as amended in the amended filed on 11/4/2021 overcomes the 103 rejection in the Office action mailed on 5/4/2021.  Claim 34 and its dependent claim 35 would be allowed if amended to overcome the 112 rejection set forth in this Office action.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724